DETAILED ACTION
Election/Restrictions
Claims 1 are allowable. The restriction requirement between Groups 1 and 2, as set forth in the Office action mailed on 4/16/21 (“the restriction date”) has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-15, directed to a non-elected group, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The restriction requirement, as set forth on the restriction date, is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a telephone interview with Henry Gatathuler (Reg. No. 65763) on 11/1/21.
The application has been amended as follows: claims 1, 12, 14, 18, and 

1.	A thin film transistor, comprising:
an active layer, comprising a source region, a drain region, and a channel region between the source region and the drain region; and
a wire grid, disposed at least on a surface of the  channel region of the active layer, made of a conductive material and comprising a plurality of wire grid sections which are spaced apart from each other,
wherein in a direction from the source region to the drain region, a length of the channel region is longer than a length of each of the wire grid sections;
and wherein an extension direction of each of the wire grid sections is same as the direction from the source region to the drain region, and a material of the active layer comprises an inorganic semiconductor material;
a length of each of the wire  grid sections along the extension direction is greater than a width of the each wire  grid section along a width direction perpendicular to the extension direction.
	
12.	A manufacturing method of a thin film transistor, comprising:
forming an active layer and forming a wire grid on the active layer,
wherein the active layer comprises a source region, a drain region and a channel region between the source region and the drain region, and the wire grid is at least partially overlapped with the channel region;
the wire grid comprises a plurality of wire grid sections which are spaced apart from each other; and in a direction from the source region to the drain region, a length of the channel region is longer than a length of each of the wire grid sections;
 an extension direction of each of the wire grid sections is same as the direction from the source region to the drain region, and a material of the active layer comprises an inorganic semiconductor material;
the wire grid is disposed at least on a surface of the channel region of the active layer and is made of a conductive material;
a length of each of the wire  grid sections along the extension direction is greater than a width of the each wire  grid section along a width direction perpendicular to the extension direction.

14.	A manufacturing method of an array substrate, wherein 
the array substrate comprises a plurality of sub-pixels, each of the sub-pixels comprises a display area and a non-display area in a periphery of the display area, and the manufacturing method comprises:
forming an active layer and forming a wire grid on the active layer,
wherein the active layer comprises a source region, a drain region and a channel region between the source region and the drain region, and the wire grid is at least partially overlapped with the channel region;
the wire grid comprises a plurality of wire grid sections which are spaced apart from each other; and in a direction from the source region to the drain region, a length of the channel region is longer than a length of each of the wire grid sections;
an extension direction of each of the wire grid sections is same as the direction from the source region to the drain region, and a material of the active layer comprises an inorganic semiconductor material;
the wire grid is disposed at least on a surface of the channel region of the active layer and is made of a conductive material;
a length of each of the wire  grid sections along the extension direction is greater than a width of the each wire  grid section along a width direction perpendicular to the extension direction.

18.	(Currently Amended) The thin film transistor according to claim 1, wherein the plurality of wire grid sections are on an outer surface of the  channel region of the active layer.

19.	(Currently Amended) The thin film transistor according to claim 1, wherein the plurality of wire grid sections are on both an outer surface and an inner surface of the  channel region of the active layer.

Allowable Subject Matter
Claim(s) 1-4, 6-15, and 17-19 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 12, or 14, including:

a wire grid on a surface of an active region of the active layer, comprising a plurality of wire grid sections which are spaced apart from each other, 
wherein in a direction from the source region to the drain region, a length of the channel region is longer than a length of each of the wire grid sections,
a length of each of the wire grid sections along the extension direction is greater than a width of the each wire grid section along a width direction perpendicular to the extension direction.

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kevin Parendo/           Primary Examiner, Art Unit 2819